Citation Nr: 0428707	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right leg fracture.  

2.  Entitlement to service connection for residuals of a 
fracture of the right lower leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March to September 1944.  
The veteran's claim for service connection for a right leg 
disability was previously denied by the RO in an unappealed 
rating action of October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action by the 
RO that denied service connection for residuals of a right 
leg fracture.  In September 2003 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

In October 2004 the Board granted a motion to advance this 
claim on its docket.  

The issue of entitlement to service connection for residuals 
of a right leg disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a right leg fracture was previously denied by the RO in an 
unappealed rating decision of October 1944.  

2.  The evidence received since the October 1944 rating 
decision denying service connection for residuals of a right 
leg fracture is not cumulative, relates to previously 
unestablished necessary to substantiate the claim, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of October 1944 that denied service connection for 
residuals of a right leg fracture is new and material; and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
regard to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
residuals off a right leg fracture, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim.  

The evidence that was of record when the RO denied the 
veteran's claim for service connection for a low back 
disability in October 1944 may be briefly summarized.  The 
veteran's service medical records from his period of active 
service indicate that the veteran's fractured right leg was 
noted on his February 1944 examination prior to service 
entrance.  The veteran was hospitalized in September 1944 
with complaints of pain and swelling in the right leg after 
exercise.  The veteran was discharged from the service 
because of his right leg disability.  

The evidence associated with the claims folder since the 
October 1944 rating decision includes VA clinical records 
that reflect treatment beginning in 2001 for various 
disorders, including pain in the right leg.  After a VA 
examination in October 2003 the diagnosis was non-union 
and/or infection of the right tibia.  

During a hearing at the RO in September 2003 the veteran said 
that he injured his right leg in a July 1941 automobile 
accident prior to service.  He said that this injury had 
healed by the time he entered service in early 1944, but he 
began to have serious pain in the right leg after about a 
month of training.  He sought treatment for this problem and 
was eventually discharged because of his right leg problems.  
He said he received some treatment after service from private 
physicians who are now deceased, but largely took medication 
for his leg pain, which had persisted from the time of 
service to the present.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims, such as this one, received after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

The RO denied the veteran's claim for service connection for 
a right leg disability in October 1944 because the evidence 
showed that this disability preexisted service and was not 
aggravated therein.  

The evidence associated with the record thereafter indicates 
that the veteran has a current right leg disability and the 
veteran's testimony at his recent hearing to the effect that 
his leg did not bother him at the time of service entrance, 
but has been symptomatic ever since his military training, 
suggests that the right leg disability now shown represents a 
permanent increase in severity due to service.  Such evidence 
raises a reasonable possibility of inservice aggravation of 
his preexisting right leg disability and therefore an 
allowance of his claim.  Accordingly, the Board finds that 
new and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
right leg disability. 



ORDER

New and material evidence having been submitted, the claim 
for service connection for a right leg disorder is reopened.  


REMAND

In view of the Board's determination that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for the residuals of a right leg fracture, 
the RO must consider the veteran's claim for service 
connection for this disability on a de novo basis.  However, 
prior to such adjudication, further development of the 
veteran's claim is necessary.  

The veteran and his representative have asserted that the 
residuals of the right leg fracture, although pre-existing 
service, were aggravated by the rigors of his military 
training.  The veteran was afforded a VA orthopedic 
examination of the right leg in October 2002.  At the 
conclusion of this examination the diagnosis was nonunion 
and/or infection of the right tibia.  It does not appear that 
the claims folder was available to the examining VA physician 
at the time of this evaluation and the examiner did not 
render an opinion as to whether or not the veteran's 
preexisting right leg disability was aggravated during 
service.  The veteran's representative has requested that the 
VA obtained a medical opinion regarding this question.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.) The 
Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In view of the above, this case is REMANDED for the following 
actions:  

1.  The claims folder should be provided 
to the VA physician who conducted the 
veteran's October 2002 VA orthopedic 
examination or to another VA physician 
should that doctor no longer be 
available.  After a careful review of the 
claims folder, the physician should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current right leg disability was 
aggravated (underwent a permanent 
worsening) in his period of service.  

2.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



